                                                                        JS-6
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                      )
11
     CARMEN JOHN PERRI,               ) Case No.: CV 21-02376-CJC (JCx)
                                      )
12                                    )
              Plaintiff,              )
13                                    ) JUDGMENT
         v.                           )
14                                    )
                                      )
15
     FIRST LA BREA, LLC and DOES 1–10,)
                                      )
16                                    )
              Defendants.             )
17                                    )
                                      )
18                                    )
19

20
           This matter came before the Court on Plaintiff’s application for default judgment.
21
     (Dkt. 17.) On June 2, 2021, the Court granted Plaintiff’s application in substantial part.
22
     In accordance with the Court’s Order, IT IS HEREBY ORDERED that judgment is
23
     entered in favor of Plaintiff on his claim under the Americans with Disabilities Act.
24
     Defendant First La Brea, LLC shall provide accessible parking spaces—including by
25
     removing any built up curb ramp that projects from the sidewalk and into the access aisle,
26
     and ensuring curb ramps are not in excess of the maximum grade allowed by law—in
27
     compliance with the Americans with Disabilities Act Accessibility Guidelines at the
28


                                                  -1-
